By the Couet.
Motion for amendment is unnecessary: For the statute, which enacts, “ That when any plea shall be made' in abatement of any writ or process, before the Superior or County Court, or before any assistant or justice *6of the peace, that if it be ruled in favor of the defendant, the plaintiff shall have liberty to amend that defect on his paying down to the defendant his costs to that time; and then to proceed as he might have done if no such defect had been; ” allows the plaintiff always to amend his writ on paying cost: And if he doth not cure the defect by amendment, the defendant may again plead in abatement.